United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 6, 2014               Decided August 22, 2014

                       No. 12-3073

               UNITED STATES OF AMERICA,
                       APPELLEE

                             v.

                  DERREK E. ARRINGTON,
                      APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:00-cr-00159-1)



    Ben Thorpe, Student Counsel, argued the cause for
appellant. With him on the briefs were Erica Hashimoto,
appointed by the court, and Dennis Vann, Student Counsel.

     Jay Apperson, Assistant U.S. Attorney, argued the cause
for appellee. With him on the brief were Ronald C. Machen
Jr., U.S. Attorney, and Elizabeth Trosman and Suzanne
Grealy Curt, Assistant U.S. Attorneys.

   Before: GARLAND, Chief Judge, and SRINIVASAN and
MILLETT, Circuit Judges.

    Opinion for the Court filed by Circuit Judge SRINIVASAN.
                               2
     SRINIVASAN, Circuit Judge: Derrek E. Arrington was
convicted of assaulting a federal officer and unlawfully
possessing a firearm as a convicted felon. After filing an
unsuccessful appeal and, inter alia, a motion for post-
conviction relief under 28 U.S.C. § 2255, Arrington
challenged his twenty-year sentence and the consecutive
terms of his supervised release under Federal Rule of Civil
Procedure 60(b) and Federal Rule of Criminal Procedure 36.
The district court denied both motions, and this appeal
followed. We conclude that we lack jurisdiction over
Arrington’s appeal from the denial of his Rule 60(b) motion
and therefore dismiss that portion of his appeal. We affirm
the district court’s denial of Arrington’s Rule 36 motion
because Arrington failed to assert a “clerical error” within the
meaning of that rule. We further determine that 28 U.S.C.
§ 2106 does not authorize us to grant Arrington the relief he
seeks.

                               I.

     In September 2000, a federal jury convicted Arrington on
one count of assaulting a federal officer with a dangerous
weapon, in violation of 18 U.S.C. § 111(b), and one count of
unlawfully possessing a firearm as a convicted felon, in
violation of 18 U.S.C. § 922(g). At the time of Arrington’s
conviction, the maximum term of imprisonment for each of
those two counts was ten years. The district court sentenced
Arrington to twenty years of imprisonment, to be followed by
consecutive, three-year terms of supervised release for each
offense. In its statement of reasons, the court explained the
rationale for Arrington’s sentence as follows: “Statutory
maximum is 240 months.” Judgment at 7. The court also
entered a supervised release order reiterating that, upon
release, Arrington would “be on supervised release for a term
of THREE (3) YEARS ON EACH COUNT, WHICH SHALL
                                3
BE SERVED CONSECUTIVELY TO EACH OTHER, FOR
A TOTAL OF SIX (6) YEARS.” Id. at 3.

     On direct appeal, Arrington did not raise either of the two
arguments that he asserts here: (i) that the district court failed
to follow proper procedures in imposing consecutive, ten-year
terms of imprisonment for each of Arrington’s two counts of
conviction; and (ii) that the district court unlawfully imposed
consecutive terms of supervised release. This court affirmed
the district court’s judgment. United States v. Arrington, 309
F.3d 40 (D.C. Cir. 2002), cert. denied, 537 U.S. 1241 (2003).

    In December 2003, Arrington filed a pro se motion for
post-conviction relief under 28 U.S.C. § 2255. Arrington
again raised neither of the arguments on which he now relies.
In April 2007, the district court denied Arrington’s § 2255
motion. See Arrington v. United States, No. 00-0159, 2007
WL 1238740 (D.D.C. Apr. 26, 2007).

     In June 2007, Arrington filed a new motion asking the
district court to alter or amend its judgment. He argued that
his twenty-year prison sentence exceeded the statutory
maximum. The district court denied the motion. Initially, the
court based its denial on the (mistaken) rationale that the
maximum sentence for one of Arrington’s offenses was in
fact twenty years of imprisonment. When Arrington then
sought to appeal the district court’s denials of his two post-
conviction motions, he was required to obtain a certificate of
appealability. See 28 U.S.C. § 2253(c). The district court
declined to issue a certificate of appealability, but used the
occasion to correct its mistake concerning the maximum
sentence for Arrington’s offenses. The court acknowledged
that the maximum for each offense at the time of Arrington’s
conduct was ten years, but the court emphasized that
Arrington’s twenty-year sentence was nonetheless lawful
                              4
because it equaled the statutory maximum for consecutive
sentences for the two offenses.

     In March 2011, Arrington filed a motion for relief from
judgment under Rule 60(b) of the Federal Rules of Civil
Procedure. Arrington’s motion argued that the district court
was required to state explicitly at sentencing that it was
imposing consecutive ten-year prison terms for Arrington’s
two counts of conviction. The district court denied the
motion in April 2011, stating that Arrington was “not entitled
to relief under Rule 60(b)(6)” because “the Federal Rules of
Civil Procedure do not apply to criminal cases.” Order at 1
(Apr. 8, 2011), ECF No. 138.

     Arrington subsequently sent a letter to the U.S. Probation
Office concerning his terms of supervised release. He alerted
the Probation Office that the district court had erred in
sentencing him to consecutive rather than concurrent terms of
supervised release. As his letter pointed out, the governing
statute provides that a term of supervised release for a
prisoner released by the Bureau of Prisons should “run[]
concurrently with any . . . term of probation or supervised
release . . . for another offense.” 18 U.S.C. § 3624(e). In
October 2011, the Probation Office submitted a status report
to the district court recommending that the judgment and
commitment order in Arrington’s case be revised to reflect
that he would serve his terms of supervised release
concurrently rather than consecutively. The district court
faxed the report to the U.S. Attorney’s Office for the District
of Columbia, which responded that it would not oppose
correcting the supervised release term.

     In November 2011, relying on the Probation Office’s
status report and the U.S. Attorney’s Office’s response,
Arrington—proceeding pro se—filed a new Rule 60(b)
                               5
motion arguing that it was unlawful to impose consecutive
terms of supervised release. Arrington also repeated his
argument that the sentencing court was required to state
expressly that it intended to impose consecutive ten-year
prison terms.

     In December 2011, the Federal Public Defender filed a
motion on Arrington’s behalf under Rule 36 of the Federal
Rules of Criminal Procedure to amend the judgment and
commitment order so that Arrington’s terms of supervised
release would run concurrently rather than consecutively. See
Fed. R. Crim. P. 36 (“[T]he court may at any time correct a
clerical error in a judgment, order, or other part of the record,
or correct an error in the record arising from oversight or
omission.”).      In response, the U.S. Attorney’s Office
reiterated its agreement that terms of supervised release
cannot run consecutively, but argued that Rule 36 is not a
proper vehicle for correcting the error. The U.S. Attorney’s
Office added that Arrington could wait until he has served at
least one year of supervised release, at which time he could
ask the district court to modify his term of supervised release.
See 18 U.S.C. § 3583(e)(1) (court may “terminate a term of
supervised release . . . at any time after the expiration of one
year of supervised release” under certain conditions).

     The district court issued an order denying relief on the
Rule 36 and Rule 60(b) motions. With respect to the Rule 36
motion, the court agreed with the U.S. Attorney’s Office that
the rule applies only to “‘minor, uncontroversial errors’” and
“is not a proper vehicle to challenge a sentence on the basis
that it was unlawfully imposed.” Order at 2 (July 26, 2012),
ECF No. 166 (quoting Foster v. United States, 290 F. Supp.
2d 5, 8 (D.D.C. 2003)). The court also denied the Rule 60(b)
motion, observing that it was “unaware of any procedural
vehicle by which the defendant can appropriately challenge
                               6
his sentence to consecutive terms of supervised release.” Id.
The court noted, however, that it is “possible” that, after
Arrington served at least one year of supervised release, he
could seek relief by moving for early termination of
supervised release under 18 U.S.C. § 3583(e)(1). See id.

     Arrington appeals the district court’s denial of his Rule
60(b) and Rule 36 motions. Upon his request, we appointed
counsel to argue as amicus curiae in favor of his position. On
appeal, Arrington and amicus counsel renew Arrington’s
challenges to (i) the imposition of a twenty-year term of
imprisonment without an explicit statement of an intent to
prescribe consecutive ten-year terms, and (ii) the imposition
of consecutive (as opposed to concurrent) three-year terms of
supervised release. The court thanks amicus counsel for their
assistance with this case.

                              II.

     We begin with Arrington’s appeal from the denial of his
November 2011 motion under Rule 60(b) of the Federal Rules
of Civil Procedure. Rule 60(b) provides that, “[o]n motion
and just terms, the court may relieve a party . . . from a final
judgment, order, or proceeding” for any of five specified
reasons or for “any other reason that justifies relief.”
Arrington’s Rule 60(b) motion did not specify the final
judgment, order, or proceeding from which he seeks relief. If
his motion seeks to reopen direct review of the judgment in
his criminal case, the motion fails at the threshold because—
as the district court recognized—the Federal Rules of Civil
Procedure (including Rule 60(b)) do not apply to criminal
cases. See Fed. R. Civ. P. 1; United States v. Mosavi, 138
F.3d 1365, 1366 (11th Cir. 1998). But we might also
understand Arrington’s Rule 60(b) motion to seek whatever
relief is available in connection with his earlier post-
                               7
conviction civil proceedings. See 28 U.S.C. § 2255; see also
Toolasprashad v. Bureau of Prisons, 286 F.3d 576, 583 (D.C.
Cir. 2002) (noting our “obligation to construe pro se filings
liberally”). If so, however, his motion raises claims that bring
it within the ambit of Supreme Court precedent forbidding
circumvention of statutory limitations on post-conviction
relief. See Gonzalez v. Crosby, 545 U.S. 524, 530-31 (2005)
(a Rule 60(b) motion asserting a “federal basis for relief”
from a “judgment of conviction” is “in substance a . . . habeas
petition and should be treated accordingly”). Although the
Supreme Court in Crosby considered Rule 60(b)’s application
only in the context of § 2254 cases involving state prisoners
(as opposed to § 2255 cases involving federal prisoners), see
id. at 529 n.3, the concern with circumvention is the same in
both circumstances. Accordingly, we join our sister circuits
in applying Crosby’s rationale to § 2255 cases. See, e.g.,
United States v. Hernandes, 708 F.3d 680, 681 (5th Cir.
2013); United States v. Washington, 653 F.3d 1057, 1059-60
(9th Cir. 2011); In re Nailor, 487 F.3d 1018, 1021-23 (6th
Cir. 2007); United States v. Nelson, 465 F.3d 1145, 1147
(10th Cir. 2006); Jackson v. Crosby, 437 F.3d 1290, 1294-95
(11th Cir. 2006).

     Insofar as we construe Arrington’s Rule 60(b) motion to
seek such relief, we must therefore subject his appeal to the
same requirements that would attend an appeal from the
denial of a motion under § 2255. See Crosby, 545 U.S. at
531. Once we do so, we conclude that we lack jurisdiction to
consider his appeal. That is because, unless a federal judge
has issued a certificate of appealability, a court of appeals has
no jurisdiction over an appeal from a “final order in a
proceeding under section 2255.” 28 U.S.C. § 2253(c)(1)(B);
see Gonzalez v. Thaler, 132 S. Ct. 641, 649 (2012); Miller-El
v. Cockrell, 537 U.S. 332, 335-36 (2003); see also United
States v. Vargas, 393 F.3d 172, 173-75 (D.C. Cir. 2004)
                               8
(requiring a certificate of appealability for an appeal from the
denial of a Rule 60(b) motion in § 2255 proceedings).
Arrington therefore was required to obtain a certificate of
appealability before appealing the denial of his motion. See
Vargas, 393 F.3d at 173-75; see also Crosby, 545 U.S. at 535.
Arrington, however, has not obtained (or sought) a certificate
of appealability.

     Even if we construe Arrington’s notice of appeal as a
request for a certificate of appealability, see United States v.
Mitchell, 216 F.3d 1126, 1130 (D.C. Cir. 2000); Fed. R. App.
P. 22(b)(2), his appeal from the denial of his Rule 60(b)
motion still fails. A certificate of appealability generally may
issue “only if the applicant has made a substantial showing of
the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2),
which in turn requires demonstrating that “jurists of reason
would find it debatable whether the [applicant] states a valid
claim of the denial of a constitutional right,” United States v.
Pollard, 416 F.3d 48, 54 (D.C. Cir. 2005) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)) (internal quotation
marks omitted). There is an added requirement, however,
when a district court denies relief in a § 2255 case on
procedural grounds without reaching the merits of the claim.
In that situation, the applicant must additionally show that
“jurists of reason would find it debatable whether the district
court was correct in its procedural ruling.” Id. (quoting Slack,
529 U.S. at 484) (internal quotation marks omitted).

     This case requires such a showing.         In denying
Arrington’s Rule 60(b) motion, the district court stated that
his motion was not a proper procedural vehicle by which he
could challenge his sentence. Arrington cannot demonstrate
that “jurists of reason would find it debatable whether the
district court was correct in its procedural ruling.” Id.
(quoting Slack, 529 U.S. at 484) (internal quotation marks
                              9
omitted). In particular, he did not—and cannot—satisfy the
procedural requirements applicable to second or successive
motions under § 2255.

     Before bringing his Rule 60(b) motion, Arrington had
filed at least one motion under § 2255. For reasons already
discussed, Arrington cannot use his Rule 60(b) motion to
“circumvent” the limitations on § 2255 motions, including, as
is relevant here, the limitations on second or successive
motions. Crosby, 545 U.S. at 531-32; see United States v.
Washington, 653 F.3d 1057, 1059-60 (9th Cir. 2011). Of
particular significance, a movant who seeks to bring a second
or successive § 2255 motion must obtain pre-filing
authorization from “a panel of the appropriate court of
appeals.” 28 U.S.C. § 2255(h). That requirement applies to
Rule 60(b) motions attacking an underlying criminal
conviction after a prior motion under § 2255. See Williams v.
Thaler, 602 F.3d 291, 302 & n.4 (5th Cir. 2010) (collecting
cases). To grant pre-filing authorization for a second or
successive motion, the court of appeals panel must certify that
the motion contains either newly discovered evidence
demonstrating innocence or “a new rule of constitutional law,
made retroactive to cases on collateral review by the Supreme
Court, that was previously unavailable.”           28 U.S.C.
§ 2255(h)(1)-(2).

     Here, Arrington did not seek or obtain pre-filing
authorization from this court as required by 28 U.S.C.
§ 2255(h). And even if we were to construe his appeal as a
belated request for pre-filing authorization, see, e.g.,
Washington, 653 F.3d at 1065, Arrington would not meet the
criteria specified in § 2255(h). Arrington’s challenges to his
terms of imprisonment and supervised release do not purport
to rest on newly discovered evidence of innocence. Nor does
he identify any “new rule of constitutional law, made
                               10
retroactive to cases on collateral review by the Supreme
Court” that might underlay his claims. Indeed, amicus
counsel acknowledges that Arrington’s claims for relief do
not arise under the Constitution, much less rest on any new
rule of constitutional law made retroactive by the Supreme
Court.

     Arrington’s Rule 60(b) motion thus was in substance a
successive § 2255 motion as to which he did not, and could
not, obtain the necessary pre-filing authorization. “[J]urists of
reason” therefore would not debate the correctness of the
district court’s denial of the Rule 60(b) motion on procedural
grounds. Pollard, 416 F.3d at 54 (quoting Slack, 529 U.S. at
484); see United States v. Baker, 718 F.3d 1204, 1206 (10th
Cir. 2013) (denying a certificate of appealability “because
reasonable jurists would not find debatable” the district
court’s dismissal of the prisoner’s Rule 60 motion as a
successive § 2255 petition lacking pre-filing authorization);
Munoz v. United States, 331 F.3d 151 (1st Cir. 2003)
(construing a Rule 60(b) motion as a successive and
unauthorized § 2255 petition and denying a certificate of
appealability on that basis). It is of no matter that the district
court summarily denied relief on procedural grounds without
specifically referencing § 2255(h)’s requirement to obtain
pre-filing authorization. “[W]e may deny a [certificate of
appealability] if there is a plain procedural bar to [post-
conviction] relief, even though the district court did not rely
on that bar” and instead relied on another procedural bar.
Davis v. Roberts, 425 F.3d 830, 834 (10th Cir. 2005).

     Arrington, in short, is not entitled to a certificate of
appealability. In the absence of such a certificate, we lack
jurisdiction over his appeal.         We therefore dismiss
Arrington’s appeal from the district court’s denial of his Rule
60(b) motion.
                              11
                              III.

     Arrington’s motion under Rule 36 of the Federal Rules of
Criminal Procedure similarly affords him no avenue for relief.
Rule 36 authorizes a court “at any time” to “correct a clerical
error in a judgment, order, or other part of the record, or
correct an error in the record arising from oversight or
omission.” Fed. R. Crim. P. 36. A Rule 36 motion to correct
a genuine clerical error is “not in substance” a motion for
post-conviction relief under § 2255, nor “similar enough” to
one, so as to implicate the statutory limitations on successive
§ 2255 proceedings. Crosby, 545 U.S. at 531.

     Amicus counsel argues that the district court’s erroneous
imposition of consecutive supervised release terms qualifies
as a “clerical error” that may be corrected by amending the
district court’s judgment and commitment order. In amicus
counsel’s view, the error is clerical because it is “minor,”
apparent on the face of the record, and remediable by
changing one word. The government, for its part, does not
dispute that the district court erred by imposing consecutive
terms of supervised release. Like the district court, however,
the government maintains that Rule 36 is an improper vehicle
to correct this error. We agree.

      “Rule 36 is a vehicle for correcting clerical mistakes but
it may not be used to correct judicial errors in sentencing.”
United States v. Penna, 319 F.3d 509, 513 (9th Cir. 2003);
accord United States v. Shakur, 691 F.3d 979, 989 (8th Cir.
2012); United States v. Eskridge, 445 F.3d 930, 934 (7th Cir.
2006); United States v. Pease, 331 F.3d 809, 816 (11th Cir.
2003); United States v. Ranney, 298 F.3d 74, 81 (1st Cir.
2002); United States v. Blackwell, 81 F.3d 945, 948-49 (10th
Cir. 1996). A contrary interpretation of Rule 36 would permit
ready evasion of the time limit prescribed by Federal Rule of
                               12
Criminal Procedure 35(a) for “correct[ing] a sentence that
resulted from . . . clear error.” Fed. R. Crim. P. 35(a); see
United States v. McHugh, 528 F.3d 538, 540 (7th Cir. 2008)
(“Rule 36 cannot be used to enlarge the time provided by
Rule 35(a) for fixing judicial gaffes.”).

     The district court’s error in this case does not qualify as
clerical. To the contrary, the court plainly intended to
sentence Arrington to consecutive three-year terms of
supervised release, and the written order accurately reflects
the court’s intention. See J.A. 56-57 (oral rendering of
sentence) (“Upon release from imprisonment, you will be
placed on supervised release for a term of three years on each
count consecutively for a total of six years.”); J.A. 21 (written
supervised release order) (“Upon release from imprisonment,
the defendant shall be on supervised release for a term of
THREE (3) YEARS ON EACH COUNT, WHICH SHALL
BE SERVED CONSECUTIVELY TO EACH OTHER, FOR
A TOTAL OF SIX (6) YEARS.”). There was no mismatch
between the oral and written recitations of Arrington’s
sentence, see United States v. Lewis, 626 F.2d 940, 953 (D.C.
Cir. 1980), nor did the judgment of conviction simply
misstate the facts to which the defendant had pleaded guilty,
see United States v. Holland, 117 F.3d 589, 592-95 (D.C. Cir.
1997). Because Arrington seeks substantively to modify his
sentence on the basis that it was unlawfully imposed, rather
than to correct an error of transcription or administration,
Rule 36 affords him no assistance.

     What Arrington labels a Rule 36 motion therefore
amounts to a substantive attack on his original sentence, one
that would have to be brought pursuant to § 2255. Arrington
cannot bring a successive § 2255 motion, however, for the
jurisdictional reasons discussed in Part II, supra.
                              13
                              IV.

     The government suggests that this court could exercise its
authority under 28 U.S.C. § 2106 to amend the judgment so
that Arrington’s terms of supervised release run concurrently.
Expanding upon that suggestion, amicus counsel argues that
we should also exercise our § 2106 authority to remand for
resentencing with respect to Arrington’s twenty-year sentence
of imprisonment. We conclude that § 2106 does not grant us
authority to undertake either measure.

     Section 2106 authorizes “[t]he Supreme Court or any
other court of appellate jurisdiction” to “affirm, modify,
vacate, set aside or reverse any judgment, decree, or order of a
court lawfully brought before it for review,” and to “remand
the cause and direct the entry of such appropriate judgment,
decree, or order, or require such further proceedings to be had
as may be just under the circumstances.” 28 U.S.C. § 2106.
Enacted as part of the 1948 Judicial Code, § 2106 “is an
outgrowth of a long line of Federal statutes . . . intended to
liberate our appellate courts from the English common law
rules restricting their authority.” Austin v. United States, 382
F.2d 129, 140 (D.C. Cir. 1967). The authority conferred by
that provision, however, is not unlimited. See Greenlaw v.
United States, 554 U.S. 237, 249 (2008).

     Courts principally invoke § 2106 to fashion an
appropriate remedy on direct appeal. See Will v. Calvert Fire
Ins. Co., 437 U.S. 655, 661 (1978) (“On direct appeal, a court
of appeals has broad authority to ‘modify, vacate, set aside or
reverse’ an order of a district court, and it may direct such
further action on remand ‘as may be just under the
circumstances.’” (quoting 28 U.S.C. § 2106)); accord United
States v. Ticchiarelli, 171 F.3d 24, 31 (1st Cir. 1999). For
example, this circuit has relied on § 2106 on direct appeal to
                             14
“authorize[] reduction to a lesser included offense where the
evidence is insufficient to support an element of the offense
stated in the verdict.” Austin, 382 F.2d at 140; accord United
States v. Brisbane, 367 F.3d 910, 915 (D.C. Cir. 2004).
Courts have also invoked § 2106 to suggest that a different
judge take over the case on remand, Barber v. United
States, 711 F.2d 128, 131 (9th Cir. 1983), to excuse a
plaintiff’s failure to file a cross-appeal against one of the
defendants, Tug Raven v. Trexler, 419 F.2d 536, 548 (4th Cir.
1969), and, under “exceptional circumstances,” to authorize a
court of appeals to recall its mandate, see Greater Bos.
Television Corp. v. FCC, 463 F.2d 268, 278 (D.C. Cir. 1971)
(internal quotation marks omitted).

     The circumstances of this case are of an altogether
different nature. Arrington already filed a direct appeal and
an initial unsuccessful § 2255 motion in which he failed to
raise his current claims. He then filed motions under various
labels that were substantively indistinguishable from
successive § 2255 motions. On appeal from the district
court’s denial of his Rule 36 and Rule 60(b) motions, he
invokes § 2106 as a basis for amending his sentence and
supervised release terms, arguing that they are now “lawfully
brought before [this court] for review.” 28 U.S.C. § 2106.
But to extend § 2106 in that fashion would eviscerate the
gatekeeping requirements of § 2255(h). Any prisoner who
wishes to challenge his original sentence but failed to do so
on direct appeal or in his initial § 2255 motion could bring a
meritless Rule 36 motion to correct the sentence. Upon the
district court’s inevitable denial of the Rule 36 motion, the
prisoner could appeal and ask the court of appeals to invoke
its authority under 28 U.S.C. § 2106. The court of appeals
could then grant relief on a second or successive motion even
in the absence of “newly discovered evidence” or a new,
retroactive rule of constitutional law.       See 28 U.S.C.
                              15
§ 2255(h). We decline to adopt a reading of § 2106 that
would enable prisoners readily to sidestep the limits imposed
by Congress on successive § 2255 motions. See Part II,
supra.

     We are unpersuaded by amicus counsel’s reliance on
United States v. Burd, 86 F.3d 285 (2d Cir. 1996). In that
case, a jury convicted the defendant of twelve counts of wire
fraud. Although the maximum sentence under the wire fraud
statute was sixty months, the district judge sentenced the
defendant to seventy-eight months on each of the counts “to
run concurrently.” Id. at 287. One year later, after the
completion of direct review, the district court learned of the
error from the U.S. Attorney’s Office. Id. In response, the
district court amended the judgment pursuant to Rule 36 to
specify that the defendant’s seventy-eight-month sentence
reflected sixty months on the first six counts, to run
concurrently, and eighteen months on counts 7 through 12,
“to run consecutive to the sentences imposed on counts 1
through 6 and concurrently to each other.” Id. (alterations and
internal quotation marks omitted). The defendant appealed.
After concluding that Rule 36 did not allow the district court
to correct its own error, the Second Circuit nonetheless
remanded for sentencing under 28 U.S.C. § 2106 to enable the
district court to impose a seventy-eight-month sentence “with
a legal allocation among Burd’s twelve counts of conviction.”
Id. at 288. We need not address whether we would conclude
that § 2106 authorizes the course of action prescribed in Burd.
Regardless, Burd’s reliance on § 2106 to order a change in the
wording of a judgment of conviction without altering the
cumulative sentence imposed by the district court does not
justify reliance on § 2106 to reduce the length of a
defendant’s sentence after the conclusion of direct review.
Cf. United States v. Whaley, 148 F.3d 205, 207 (2d Cir. 1998)
(refusing to extend Burd).
                               16

                         * * * * *

     For the foregoing reasons, we dismiss Arrington’s appeal
as to his Rule 60(b) motion and affirm the district court’s
denial of his Rule 36 motion. We also conclude that we lack
authority under 28 U.S.C. § 2106 to grant Arrington the relief
he seeks. Arrington, however, is not left without recourse
with regard to his challenge to the consecutively imposed
terms of his supervised release.             Under 18 U.S.C.
§ 3583(e)(1), the district court may terminate a term of
supervised release at any time after the expiration of one year
of supervised release if the court “is satisfied that such action
is warranted by the conduct of the defendant . . . and the
interest of justice.” The government conceded, in its briefing
and at argument, that the district court erred by imposing
consecutive terms of supervised release. The government
also stated, and we agree, that in determining “the interest of
justice” after the completion of one year of supervised release,
the district court may take into account the illegality of the
second three-year term of Arrington’s supervised release.

                                                    So ordered.